DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendment filled on 07/27/2022 has been entered. 
Claims 1-4, 6-7,14-17 are amended.
Claims 1-7,14-21 are pending

Response to Arguments
Applicant arguments filled on 07/27/2022 have been fully considered , but are moot over the new ground of rejection(s).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-7,14-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kubota to (US20180227851) in view of Park to (US20180270895)
Regarding claims 1,14,21 teaches receive, from a second network node, a request message operating in an inactive mode([0082],[0083] discloses Optimizations for Delivery of Data to/from a UE in an Inactive State)  and comprising  a first message, the first message being protected with a first cryptographic key;( [0092] At (4), the current serving gNB may identify the anchor gNB via the UE-ID and forwards the data to the anchor gNB, who stores the UE AS context. At (5), the anchor gNB verifies the integrity of the data and decrypts the data via the security keys stored at the anchor gNB. At (6), the anchor gNB forwards the data to the CN if it passed the integrity check at step 5) validate the first message using a stored cryptographic key associated with a UE context indicated by the identifier of the UE; ([0098] As illustrated, steps (1)-(4) may be as described above with reference to FIG. 8. At (5), the anchor gNB processes the UL data with the stored UE context (e.g. The anchor gNB verifies the integrity of the data and decrypts the data using the security keys stored at the anchor gNB). In some cases, at (5), the anchor gNB may generate DL data (e.g. RLC Ack to the received UL data, PDCP Ack to the received UL data or an RRC response message corresponding to the UL data if the UL data was an RRC message). At (6), the anchor gNB forwards the data to the CN if the integrity check at step 5 was passed/successful) and send a response message to the second network node, the response message indicative of whether the UE context is to be relocated, by the anchor node, to the second network node([0099] As illustrated, there may be two different cases after the anchor gNB determines whether to transfer the UE context: 1) the Context transfer case and 2) the Context remaining in the anchor gNB case.[0100] For the context transfer case, at (9), the anchor gNB sends the UE context to the serving gNB over the Xn/Xx/X2 interface)
Kubota does not explicitly teach request message comprising identifier of a user equipment (UE) and retrieving UE context with UE ID
However, Park teaches request message comprising identifier of a user equipment (UE) and retrieving UE context with UE ID([0302] Discloses a first base station receiving one or more uplink packets from a wireless device in an RRC inactive state may transmit a UE context fetch request for the wireless device to an anchor base station of the wireless device based on at least one of an AS context identifier, an RNA identifier, a base station identifier, and/or a cell identifier received from the wireless device. In an example, the anchor base station may transmit a UE context for the wireless device to the first base station based on at least one of an AS context identifier and/or a wireless device identifier received from the first base station)
Therefore it would have been obvious to one ordinarily skilled in the art before the effective filling date of the claimed invention to enable the system of Kubota include request message comprising identifier of a user equipment (UE) and retrieving UE context with UE ID, as suggested by Park. This modification would benefit the system to reliably establish a secure communication.
Regarding claims 2,15 the combination of Kubota and Park teaches wherein the response message is responsive to validating the first message in accordance with the stored cryptographic key;( Kubota [0092] At (4), the current serving gNB may identify the anchor gNB via the UE-ID and forwards the data to the anchor gNB, who stores the UE AS context. At (5), the anchor gNB verifies the integrity of the data and decrypts the data via the security keys stored at the anchor gNB. At (6), the anchor gNB forwards the data to the CN if it passed the integrity check at step 5).
Regarding claims 3,16 the combination of Kubota and Park teaches wherein the response message is responsive to a determination of whether to relocate the UE context to the second network node([0099] As illustrated, there may be two different cases after the anchor gNB determines whether to transfer the UE context: 1) the Context transfer case and 2) the Context remaining in the anchor gNB case.[0100] For the context transfer case, at (9), the anchor gNB sends the UE context to the serving gNB over the Xn/Xx/X2 interface).
Regarding claims 4, 17 the combination of Kubota and Park teaches wherein the  response message comprises a second message protected, by the anchor node, using  a second cryptographic key when the response message is indicative that that the UE context is not being relocated to the second network node (Kubota [0098] discloses the anchor gNB may generate DL data (e.g. RLC Ack to the received UL data, PDCP Ack to the received UL data or an RRC response message corresponding to the UL data if the UL data was an RRC message). At (6), the anchor gNB forwards the data to the CN if the integrity check at step 5 was passed/successful).

Regarding claims 5,18 the combination of Kubota and Park teaches wherein the second message is a radio resource control (RRC) message(Park, [0215]  discloses the RRCConnectionReconfiguration message ).

Regarding claims 6, 19 the combination of Kubota and Park teaches wherein the second message is indicative of at least one of: an identifier to be used by the UE for further operations in the inactive mode(Park, [0302] Discloses a first base station receiving one or more uplink packets from a wireless device in an RRC inactive state may transmit a UE context fetch request for the wireless device to an anchor base station of the wireless device based on at least one of an AS context identifier, an RNA identifier, a base station identifier, and/or a cell identifier received from the wireless device. In an example, the anchor base station may transmit a UE context for the wireless device to the first base station based on at least one of an AS context identifier and/or a wireless device identifier received from the first base station)
Regarding claims 7,20 the combination of Kubota and Park teaches wherein the 
response message comprises the UE context and a second cryptographic key when the response
message is indicative that that the UE context is being relocated to the second network node(Kubota [0098] As illustrated, steps (1)-(4) may be as described above with reference to FIG. 8. At (5), the anchor gNB processes the UL data with the stored UE context (e.g. The anchor gNB verifies the integrity of the data and decrypts the data using the security keys stored at the anchor gNB). In some cases, at (5), the anchor gNB may generate DL data (e.g. RLC Ack to the received UL data, PDCP Ack to the received UL data or an RRC response message corresponding to the UL data if the UL data was an RRC message). At (6), the anchor gNB forwards the data to the CN if the integrity check at step 5 was passed/successful).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEWDU A BEYEN whose telephone number is (571)270-7157. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZEWDU A BEYEN/Primary Examiner, Art Unit 2461